                  Case: 1:19-cv-01484-CAB Doc #: 7 Filed: 07/18/19 1 of 2. PageID #: 41


AO 440 (Rev. 06/12) Summons in a Civil Acuon




                                                                                                         D
                                     UNI                                         OURT




- -----------------
                           Plaintiff(s}
                                V.                                Civil Action No. 1 :19-cv-01484

    MIDLAND CREDIT MANAGEMENT, INC.,
 EXPERIAN INFORMATION SOLUTIONS, INC., and
    EQUIFAX INFORMATION SERVICES, LLC
                          Defendant(s)

                                               SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) EQUIFAX INFORMATION SERVICES, LLC
                                   c/o REGISTERED AGENT
                                   ILLINOIS CORPORATION SERVICE CO
                                   801 ADLAI STEVENSON DRIVE
                                   SPRINGFIELD, IL 62703



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Nathan C. Volheim
                                 2500 South Highland Avenue, Suite 200
                                 Lombard, IL 60148
                                 (630) 575-8181



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                      CLERK OF COURT , SANDY OPACICH


Date:    6/27/19
        ---                                                          ---s/Angela Yesiolowski---------
                                                                                 Signature of Clerk or Deputy Clerk
                    Case: 1:19-cv-01484-CAB Doc #: 7 Filed: 07/18/19 2 of 2. PageID #: 42


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1 :19-cv-01484

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name ofindividual and title, ifany)         Robert S. Carillio v Equifax Information Services, LLC
 was received by me on (date)                     07/08/2019

           0 l personally served the summons on the individual at (place) 801 Adlai Stevenson Dr., Springfield, IL 62703
                                                                                  on (date)                           ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)

          ----------------- , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           fl I served the summons on          (name of individual)   Tyler Fuches                                             , who is
            designated by law to accept service of process on behalf of (name oforganization)
           Equifax Information Services, LLC
          ---'-----------'------------       on (date)
                                                                                              ---------
                                                                                                 07/11/2019 ; or

           0 l returned the summons unexecuted because                                                                              ; or

           0 Other (specify):




           My fees are$                            for travel and$                    for services, for a total of$          0.00


           l declare under penalty of perjury that this information is true.


 Date:          07/17/2019
                                                                                              Server's signature   �

                                                                                  Paul Pankiewicz - Process Server
                                                                                          Printed name and title

                                                                                       R.O.S. Consulting, Inc.
                                                                      23900 W. Industrial Dr. South, Suite 3, Plainfield, IL 60585
                                                                                  ---------- 117-001339                       ---
                                                                                              Server's address

Additional information regarding attempted service, etc:
